2016 UT App 166



              THE UTAH COURT OF APPEALS

           CAROLE MARZIALE AND JAMES MARZIALE,
                       Appellants,
                           v.
                   SPANISH FORK CITY,
                        Appellee.

                           Opinion
                      No. 20140982-CA
                      Filed July 29, 2016

           Fourth District Court, Provo Department
              The Honorable Darold J. McDade
                        No. 130401364

           Mark T. Flickinger, Attorney for Appellants
       Dennis C. Ferguson and John M. Zidow, Attorneys
                         for Appellee

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGE
   STEPHEN L. ROTH and SENIOR JUDGE PAMELA T. GREENWOOD
                         concurred. 1

TOOMEY, Judge:

¶1     In this appeal, we must determine whether the district
court correctly granted summary judgment in favor of Spanish
Fork City (the City) based upon Carole and James Marziales’
(Plaintiffs) failure to timely file their complaint. Because we
determine that the complaint was filed within the period
prescribed by the statute of limitations under the Governmental
Immunity Act of Utah, we reverse.

1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
                   Marziale v. Spanish Fork City


                         BACKGROUND

¶2      Carole Marziale fell at the Spanish Fork City Sports
Complex on July 11, 2011. She and her husband, James Marziale,
filed a notice of claim against the City alleging injuries caused by
the fall. The notice of claim went unanswered, and as a
consequence, was deemed denied on September 7, 2012, thereby
opening the door for Plaintiffs to file a civil action against the
City.

¶3      On August 2, 2013, an employee of Plaintiffs’ counsel
(Employee) electronically transmitted to counsel’s electronic
filing service provider 2 two nearly identical complaints against
the City to be electronically filed 3 with the court. Employee first
submitted a complaint without the required undertaking 4 in the
Spanish Fork department of the Fourth Judicial District. The


2. An electronic filing service provider is a vendor outside the
court “capable of delivering Legal XML compliant electronic
filings. Vendors will provide an interface to their customer . . . to
file electronic documents with a court.” Utah State Courts,
Utah Trial Court System Electronic Filing Guide, at v (Dec. 2013),
http://www.utcourts.gov/efiling/docs/electronic_filing_guide.pdf
[http://perma.cc/N2ED-H48X].

3. “An Electronic Filing or eFiling is an electronic document
delivered to a court by electronic means.” Id. “[P]leadings and
other papers filed in civil cases in the district court on or after
April 1, 2013 shall be electronically filed using the electronic
filer’s interface.” Utah R. Jud. Admin. 4-503(1).

4. An undertaking in this context is a promise to pay “taxable
costs incurred by the governmental entity in the action if the
plaintiff fails to prosecute the action or fails to recover
judgment.” Utah Code Ann. § 63G-7-502(2) (LexisNexis 2011).




20140982-CA                      2                 2016 UT App 166
                   Marziale v. Spanish Fork City


complaint alleged damages for negligence and loss of
consortium, and its first page included the words “Tier III”
under the caption “Complaint.” 5 Approximately ten minutes
later, Employee submitted the same complaint, with the
required notice of undertaking, to the Provo department of the
Fourth Judicial District. The service provider transmitted both
complaints to the courts.

¶4     On September 10, Employee used Xchange 6 to locate the
filed complaints. Unable to find either complaint in Xchange,
Employee contacted the administrator for the Fourth District
Court and learned that although the documents had been
transmitted to the court, both had been rejected.

¶5     Employee requested that the court provide her with
images of the display on a computer screen, or “screenshots,”
showing the filing status for each of the complaints. The
screenshots of the eFiling portal confirmed that both the Spanish
Fork and Provo complaints were transmitted to the courts on
August 2, 2013; the complaints were also rejected that day. The
Spanish Fork complaint was rejected because “[the Spanish
Fork] court accepts only claims [$]20000 or less; you submitted
‘unspecified.’” The Provo complaint was rejected because of a
“credit card error.” A different screenshot of the administrator’s

5. Rule 26 sets limits on fact discovery that correlate with the
amount of damages being sought. See Utah R. Civ. Pro. 26(c)(5).
A Tier III case is one in which the claimed damages are $300,000
or more. Id.

6. Xchange is “[a] subscription service that allows individuals to
use the Internet to search and access case information filed in
Utah’s district and justice courts” to look up Plaintiffs’ case. Utah
State Courts, Utah Trial Court System Electronic Filing Guide, at
v (Dec. 2013), http://www.utcourts.gov/efiling/docs/electronic_
filing_guide.pdf [http://perma.cc/N2ED-H48X].




20140982-CA                      3                 2016 UT App 166
                   Marziale v. Spanish Fork City


system for the Provo complaint shows the word “Approved”
under the words “Status History,” but its status, which was “set
by Administrator,” was changed to “Invalid.” Upon discovering
that the Provo complaint was rejected due to a problem with the
payment of the filing fee, Employee immediately re-submitted
the complaint to the Provo department with proper payment.

¶6     The administrator explained in an affidavit that, although
the court received the service provider’s transmissions of
Plaintiffs’ documents, the Spanish Fork complaint was
automatically rejected because that department does not accept
claims exceeding $20,000. The administrator also explained that
she manually rejected the Provo complaint and notice of
undertaking because “[a] credit card error has occurred.”
Because she rejected them, the administrator concluded that
Plaintiffs’ complaint and notice of undertaking “were not
accepted by the Court on August 2, 2013.”

¶7      Notice of the rejections was transmitted to Plaintiffs’
service provider on August 2, 2013. There is no evidence in the
court’s records or in the administrator’s affidavit that Plaintiffs’
counsel received notice of the rejection, and Plaintiffs’ counsel
and Employee each attested that they did not receive notice of
the rejections from the service provider.

¶8     In December 2013, the City moved for summary judgment
on the ground that Plaintiffs’ civil action was barred because it
was filed after the period specified in the applicable statute of
limitations under the Governmental Immunity Act of Utah. Utah
Code section 63G-7-403(2)(b) requires that “a claimant shall
begin the action within one year after the denial of the claim.”
Utah Code Ann. § 63G-7-403(2)(b) (LexisNexis 2011). Thus, to be
timely, the action needed to be filed no later than September 6,
2013. See id. Plaintiffs opposed the motion, and filed a separate
motion, asking the court to declare that their complaint was filed
August 2, 2013. The district court denied Plaintiffs’ motion and



20140982-CA                     4                  2016 UT App 166
                   Marziale v. Spanish Fork City


determined that because the complaints were transmitted on
August 2, 2013, but not accepted, they were not instituted within
the period specified by the statute of limitations. See id. The court
reasoned that because the complaints were not timely filed, it
had no subject matter jurisdiction over Plaintiffs’ claims, and it
therefore granted the City’s motion for summary judgment.
Plaintiffs appeal.


             ISSUE AND STANDARD OF REVIEW

¶9     At issue is whether Plaintiffs timely filed their complaint.
In reviewing a district court’s decision to grant summary
judgment, we consider “the facts and any reasonable inferences
to be drawn therefrom in the light most favorable to the losing
party,” “giving no deference to [the district court’s] conclusions
of law.” Flowell Elec. Ass’n., Inc. v. Rhodes Pump, LLC, 2015 UT 87,
¶ 8, 361 P.3d 91. Further, “[t]he application of [a] statute of
limitations is a question of law, which we review for
correctness.” Ottens v. McNeil, 2010 UT App 237, ¶ 20, 239 P.3d
308.


                            ANALYSIS

¶10 On appeal, Plaintiffs argue they timely filed their
complaint in both Provo and Spanish Fork. Specifically, Plaintiffs
argue the Provo complaint was erroneously rejected for
problems with payment. They also argue that the Spanish Fork
complaint was erroneously rejected because there was no
indication the Spanish Fork department of the Fourth Judicial
District is “limited in scope or jurisdiction,” and there was “no
basis in law for rejecting” their complaint. Finally, Plaintiffs
argue that even if the complaint was validly rejected, the court
failed to give notice of the rejection which violated Plaintiffs’
constitutional due process rights. Because we determine that the




20140982-CA                      5                 2016 UT App 166
                    Marziale v. Spanish Fork City


Provo complaint was timely filed, we do not address Plaintiffs’
remaining arguments.

¶11 Plaintiffs contend the Provo complaint and notice of
undertaking were filed on August 2, 2013 when counsel’s service
provider transmitted these documents to the court and the court
received and “approved” them. Plaintiffs’ argument requires us
to determine whether the district court erred in concluding that
Plaintiffs did not file their action within the statutory one-year
period. If the action was filed August 2, 2013, the date Plaintiffs’
complaint was initially electronically transmitted to the district
court, it was filed in time; if it was filed September 10, the date
the complaint was again transmitted, it was not.

¶12 Plaintiffs rely on rule 5 of the Utah Rules of Civil
Procedure, which provides that “[f]iling is complete upon the
earliest of acceptance by the electronic filing system, the clerk of
court or the judge.” Utah R. Civ. P. 5(e). We therefore consider
whether the administrator’s rejection of a complaint because “[a]
credit card error has occurred” means that the complaint was not
filed for purposes of preserving a claim under that statute of
limitations. Plaintiffs argue that neither the eFiling system nor
the administrator can reject a complaint because of a problem
with payment. We agree.

¶13 Rule 3 of the Utah Rules of Civil Procedure specifies that
civil actions are commenced “by filing a complaint with the
court.” See id. 3(a). 7 By statute, the court must collect filing fees,
see Utah Code Ann. § 78A-2-301 (LexisNexis 2012), but the
payment and collection of the filing fee is not a requirement for
filing an action, see Dipoma v. McPhie, 2001 UT 61, ¶¶ 13–16, 29
P.3d 1225. As our supreme court explained in Dipoma, rule 3


7. The rule provides alternate means of commencing an action
but it is not relevant to this case.




20140982-CA                       6                 2016 UT App 166
                   Marziale v. Spanish Fork City


“contains no express reference to filing fees as a jurisdictional
requirement,” and “[c]ertainly, if it had been intended that
payment of filing fees be a jurisdictional requirement for
commencing an action, a provision expressly requiring that fees
be paid in advance would have been included.” Id. ¶ 13. After
Dipoma, rule 3 was amended to make this principle explicit:
“Dishonor of a check or other form of payment does not affect
the validity of the filing.” Utah R. Civ. P. 3(a).

¶14 In this case, the administrator rejected the Provo
complaint and notice of undertaking due to a “credit card error.”
This is equivalent to the dishonor of a form of payment, and as
the rule provides, it did not affect the validity of the filing. See
id.; see also Dipoma, 2001 UT 61, ¶ 16.

¶15 The City counters that another rule of civil procedure
requires that a complaint “be accepted not merely received.”
(Citing Utah R. Civ. P. 5(e) (“Filing is complete upon the earliest
of acceptance by the electronic filing system, the clerk of court or
the judge.”).) As the City sees it, “Utah law mandates that a
filing fee is to be paid for a complaint to be accepted,” and the
complaint’s rejection “did not conflict with the provisions of
Rule 3,” which “do not apply until after a complaint is
accepted.” We are not persuaded.

¶16    Rule 5(e) specifies that

       [a] party may file with the clerk of court using any
       means of delivery permitted by the court. The
       court may require parties to file electronically with
       an electronic filing account. Filing is complete
       upon the earliest of acceptance by the electronic
       filing system, the clerk of court or the judge.

The rule does not expressly require a filing fee as a prerequisite
to “acceptance.” Thus, the City’s argument impermissibly reads
additional language into the rule. Moreover, it conflicts with the


20140982-CA                       7                2016 UT App 166
                    Marziale v. Spanish Fork City


reasoning that our supreme court articulated in Dipoma: “[I]f it
had been intended that payment of filing fees be a jurisdictional
requirement for commencing an action, a provision expressly
requiring that fees be paid in advance would have been
included.” 2001 UT 61, ¶ 13.

¶17 Rather, rule 5 defines filing as the “earliest of acceptance by
the electronic filing system, the clerk of court or the judge.” Utah
R. Civ. P. 5(e). In this case, the record establishes that the earliest
event was an electronic transmission received by the electronic
filing system. We conclude that the complaint’s electronic receipt
was the meaningful equivalent of its acceptance. 8 See Accept,
Merriam-Webster Online, http://www.merriam-webster.com/
dictionary/accept [https:// perma.cc/YW5W-DVWH].

¶18 Further, rule 3 of the Utah Rules of Civil Procedure
provides that “[i]f a check or other form of payment tendered as
a filing fee is dishonored, the party shall pay the fee by cash or
cashier’s check within 10 days after notification by the court.”
Although the system administrator notified the service provider
that there was a problem with the credit card payment, neither
the system administrator nor the service provider directly


8. We note that the Utah Trial Court System Electronic
Filing Guide, prepared by the Administrative Office of the
Courts, explains that “[a]ll documents are accepted and filed by
the court when they are received.” Utah State Courts, Utah
Trial Court System Electronic Filing Guide, 2 (Dec. 2013),
http://www.utcourts.gov/efiling/docs/electronic_filing_guide.pdf
[http://perma.cc/N2ED-H48X]. It acknowledges that “[e]lectronic
filing is subject to the rules of the Utah Judicial Council and the
Utah Supreme Court,” and “[i]n the event of a conflict between
the electronic filing system requirements and the rules of the
Judicial Council or the Utah Supreme Court, the rules of the
council or court will prevail.” Id.




20140982-CA                       8                 2016 UT App 166
                    Marziale v. Spanish Fork City


notified Plaintiffs. Instead, Employee discovered the problem by
contacting the court on September 10, and payment was
immediately made at that time. And while “[d]ishonor of a
check or other form of payment . . . may be grounds for such
sanctions as the court deems appropriate, which may include
dismissal of the action and the award of costs and attorney fees,”
nothing in the rules permits a court clerk to reject a filing for lack
of payment. Utah R. Civ. P. 3(a); see also Dipoma v. McPhie, 2001
UT 61, ¶¶ 13–16, 29 P.3d 1225. We thus determine the Provo
complaint was timely filed.


                          CONCLUSION

¶19 We conclude that the Provo complaint was filed on
August 2, 2013, and was thus within the period provided by the
statute of limitations applicable to actions brought under the
Governmental Immunity Act of Utah. We therefore reverse the
district court’s grant of summary judgment in favor of the City
and remand this case for further proceedings.




20140982-CA                      9                  2016 UT App 166